Shoemaker, P. J.,
For the reasons stated in the charge to the jury, these motions are refused.
Where a check has been certified by a bank and is charged against the drawer’s account, it becomes a debt of the bank and the drawer loses all control of it and has no power to stop payment of it as against a holder in due *364course: Farmers’ and Mechanics’ Bank v. Elizabethtown Bank, 30 Pa. Superior Ct. 271.
If the check is not delivered to the payee and is returned to the bank, the obligation of the bank ceases, and the drawer’s account is credited with the amount.
In the case at bar, a certified check drawn by defendant was delivered to Feldman, payable to the order of the plaintiff. Without the endorsement of the plaintiff it was of no value. Is it, therefore, a thing belonging to defendant which was subject to attachment? We think not, as plaintiff does not claim it as payee, but as a creditor of defendant, and, stripped of its certification, it was simply an order on the bank to pay. An attachment of the fund in the hands of the bank might be available to plaintiff, if he were to satisfy it that no claim would be made on the check payable to plaintiff’s order and the fund held by the bank to meet the check is thereby released.
The motion for a new trial is dismissed, and motion for judgment n. o. v. refused, with an exception to plaintiff.